          Case 2:18-cv-05137-MAK Document 44 Filed 06/14/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    HARRIS FOGEL                                      CIVIL ACTION

                        v.                            NO. 18-5137

    THE UNIVERSITY OF THE ARTS, et
    al.

                                               ORDER

          AND NOW, this      1'1 day of June 2019, it having been reported tH     e captioned matte

    is settled, it is ORDERED:

          1.     This action is DISMISSED under Local Rule of Civil Procedure 41.1 (b ); 1 and,

          2.     The Clerk of Court shall mark this matter CLOSED.




1
    Local Rule 41.1 (b) provides:

          [a]ny such order of dismissal may be vacated, modified, or stricken from the record,
          for cau~e shown, upon the application of any party served within ninety (90) days
          of the entry of such order of dismissal, provided the application of the ninety-day
          time Ii itation is consistent with Federal Rule of Civil Procedure 60(c).
